DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.  This is the first Office Action on the merits.  

Information Disclosure Statement 
The Information Disclosure Statements filed 6/19/2020 and 9/14/2020 have been reviewed.  

Election/Restrictions
Applicant’s election of steviol glycoside as the glycoside, Rebaudioside A as the steviol glycoside, low glycosylation as the degree of glycosylation, laundry detergent and eau de toilette as the type of product without traverse in the reply filed on April 26, 2022 is acknowledged.  
Claims 7 and 16 are withdrawn as being directed to nonelected species, there being no allowable linking or generic claims. 
Claims 1-6, 8-15 and 17-20 are examined in light of the elected species. 


Supplemental Application Data Sheet
Please note that the ADS is incorrect. Specifically, the ADS filed 6/19/2020 contains an incorrect filing date of 6/20/2020 for the provisional application (62/863,901) and requires correction.  It is noted that the correct provisional application filing date of 6/20/2019 has been captured on the filing receipt.  A Supplemental Application Data Sheet with the correct filing date of the provisional application no. 62/863,901 is required by Applicant.  See MPEP §211.   

Claim Objections
 Claim 9 is objected to because of the following informalities:  “eau de toilette” is not English phrase and the claim language must be in English.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 6, 8-13, 15 and 17-20 are rejected as being obvious over Foley et al. US 2018/0037844 (2/8/2018) as evidenced by https://pubchem.ncbi.nlm.nih.gov/compound/Rebaudioside-A (accessed 7/1/2022).  
Foley et al. (Foley) teaches a composition that comprise neopentyl glycol diacetate as a flavor and fragrance ingredient.  (See Abstract).  Specifically, Foley teaches neopentyl glycol diacetate as a fragrance and an additive. (See [0015], claims 1-3).  The additive can be Rebaudioside A as called for in instant claim 4. (See Foley claim 19).  Rebaudioside A is a Steviol glycoside as called for in instant claims 1, 8 and 18.  Foley teaches a fragrance composition as called for in instant claim 1.  Foley teaches a preferred solvent is water as called for in instant claims 2, 11 and 19.  Foley also teaches that a preferred solvent is a mixture of water and alcohol, water and a solvent (alcohol) both being called for in instant claim 17.  Foley thus teaches neopentyl glycol diacetate as a fragrance, Rebaudioside A as a glycoside and water and alcohol as called for in instant claim 17.  Thus, the composition is inedible and therefore non-comestible as called for instant claim 17.  
The additive can be present in an amount of about 0.1 to 99.5%. (See [0053]).  0.1 to 99.5% overlaps with the about 0.001 to 0.5% called for in instant claims 3, 12 and 20.                                                                                                                                                                           
Foley teaches toilet waters. (See [0021]).  Toilet waters reads on eau de toilette in instant claim 9 because this French phrase literally means water of the toilet.  Toilet waters are water of the toilet. Foley also teaches a laundry detergent as called for in instant claim 10.  (See [0021]).  Both of these products are inedible or non-comestible as called for in instant claims 17-20.  Foley teaches the surprising and unexpected olfactive qualities of neopentyl glycol diacetate and its use as a readily accessible and cost effective fragrance and flavor ingredient. (See [0005]).  
It would have been prima facie obvious for one of ordinary skill in the art making the Foley fragrance composition to combine neopentyl glycol diacetate as a fragrance ingredient with about 0.1 to 99.5% Rebaudioside A as an additive in a water/alcohol solvent in a eau de toilette or a laundry detergent in order to utilize the surprising and unexpected olfactive qualities of neopentyl glycol diacetate and its use as a readily accessible and cost effective fragrance ingredient as taught by Foley. 
With respect to claims 6 and 15 Rebaudioside A taught by Foley, necessarily has 4 glucose molecules attached to the steviol glycoside as evidenced by https://pubchem.ncbi.nlm.nih.gov/compound/Rebaudioside-A (accessed 7/1/2022).  4 glucose molecules falls within the from 1 to 5 called for in instant claims 6 and 15.  

Claims 5 and 14 are rejected as being obvious over Foley et al. US 2018/0037844 (2/8/2018) as applied to claims 1-4, 6, 8-13, 15 and 17-20 and further in view of Phillipe et al. US 2017/0332673 (11/23/2017).  
The teachings of Foley are described supra.  Foley does not teach a Steviol glycoside that is an enzymatically treated stevia extract.  This deficiency is made up for with the teachings of Phillipe et al. 
Phillipe et al. (Phippipe) teaches methods for making steviol glycosides, including RebM and glycosylation products that are minor products in stevia leaves, and provides enzymes, encoding polynucleotides, and host cells for use in these methods. The invention provides engineered enzymes and engineered host cells for producing steviol glycosylation products, such as RebM, at high purity and/or yield. The invention further provides methods of making products containing steviol glycosides, including foods and cosmetics. (See Abstract).  Phillipe thus teaches a Steviol glycoside that is an enzymatically treated stevia extract as called for in instant claim 5.  
It would have been prima facie obvious for one of ordinary skill in the art making the Foley fragrance composition of neopentyl glycol diacetate as a fragrance ingredient in a water/alcohol solvent with about 0.1 to 99.5% Rebaudioside A as an enzymatically treated stevia extract in order to avail themselves of a high purity and yield as taught by Philippe.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-6, 8-15 and 17-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 8-15 and 17-20 of copending Application No. 17/620466.  Claims 1-6, 8-15 and 17-20 of copending Application No. 17/620466are directed to the same invention of identical scope to that the instant application.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
No claims are allowed.   
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619